      Case: 3:20-cv-00276-MPM-RP Doc #: 17 Filed: 12/01/20 1 of 1 PageID #: 185




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI

 HAWK TECHNOLOGY SYSTEMS, LLC                                                        PLAINTIFF

 V.                                                                          NO: 3:20cv276-M-P

 KIRKLAND’S, INC. d/b/a KIRKLAND’S                                                 DEFENDANT
 STORES, INC.


 ORDER GRANTING MOTION TO FILE MEMORANDUM IN SUPPORT OF RULE
12(b)(6) MOTION TO DISMISS AND ACCOMPANYING EXHIBIT “A” UNDER SEAL

        This matter is before the Court on Defendant Kirkland’s, Inc. d/b/a Kirkland’s Stores, Inc.’s

(“Kirkland’s) and movant-in-intervention Salient Systems Corporation’s (Salient”) motion to file

memorandum in support of Rule 12(b)(6) motion to dismiss and accompanying Exhibit “A” under

seal. [6]

        After having reviewed the memorandum brief and supporting exhibits cited by Salient in

its memorandum, and having been fully apprised that there is no objection to this motion by Hawk

Technology Systems, LLC (“Hawk”), the Court finds that Kirkland and Salient’ s motion to file

memorandum in support of Rule 12(b)(6) motion to dismiss and accompanying Exhibit “A” under

seal is well taken and it should be GRANTED.

        IT IS, THEREFORE, ORDERED that Kirkland’s and Salient’s motion to file

memorandum in support of Rule 12(b)(6) motion to dismiss and accompanying Exhibit “A” under

seal is hereby GRANTED.

        IT IS SO ORDERED this 1st day of December, 2020.

                                               /s/ Michael P. Mills
                                               UNITED STATES DISTRICT JUDGE
                                               NORTHERN DISTRICT OF MISSISSIPPI
